DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Claims 1, 2, 8-10, 22, 23, 25, 31 and 61-70 are pending. Claims 23, 25 and 31 are withdrawn from consideration as per the restriction requirement filed 4/26/2019.

Election/Restrictions
The restriction between Groups I and II as filed on 4/26/2019 has been withdrawn at this time. Claims 1, 2, 8-10, 22, 23, 25, 31 and 61-70 are pending examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Michelle Liu on 1/10/2022

The application has been amended as follows: 

1. (Currently Amended) A method for producing a plurality of articles by electroplating a batch of workpieces, the method comprising: 
loading the batch of workpieces into a containment apparatus, a loading fraction of the batch of workpieces in the containment apparatus ranging between 0.6 and 0.7 and a length fraction of the batch of workpieces in the containment apparatus ranging between 0.1 and 1.5, the loading fraction and the length fraction being controlled so that a measured chatter percent is less than 6.25%
contacting at least a portion of the batch of workpieces with an electrodeposition bath in contact with at least a portion of the containment apparatus, the electrodeposition bath comprising at least first and second metal ions; 
moving the portion of the batch of workpieces by moving the containment apparatus in a predetermined motion; and 
electrodepositing a plurality of identifiable layers in an alternating pattern of first and second layers onto at least a portion of the workpieces in the batch, the electrodepositing comprising repeatedly applying a first electric current for a first amount of time via at least two cathode contacts that make at least intermittent electrical contact with the portion of the batch of workpieces and applying a second electric current for a second amount of time via the at least two cathode contacts, the first layers comprising a first alloy of the first and second metals, the second layers comprising a second alloy of the first and second metals, the second alloy being different from the first alloy,
wherein the loading fraction is defined as a ratio of a volume of the batch of workpieces to a volume of the containment apparatus, 
wherein the length fraction is defined as a ratio of a longest dimension of each workpiece of the batch of workpieces to a radius of the containment apparatus, 2Application No. 15/698,513 Reply to Office Action Dated December 18, 2020 
measured chatter percent is defined by the following formula: chatter percent =  (([Symbol font/0xBD]applied current signal - mean of the measured current signal [Symbol font/0xBD])/applied current signal) [Symbol font/0xB4] 100, and 
wherein a weight percent of the first or second metal in a first layer on a first workpiece does not differ by more than six weight percent from the weight percent of the same metal in a first layer on a second workpiece, and a weight percent of the first or second metal in a second layer on the first workpiece does not differ by more than six weight percent from the weight percent of the same metal in a second layer on the second workpiece.

23. (Currently Amended) A method for forming a plurality of articles by forming a nanolaminate coating on a plurality of workpieces, the method comprising:
loading the plurality of workpieces into a plating barrel, a loading fraction the plurality of workpieces in the plating barrel ranging between 0.6 and 0.7 and a length fraction of the plurality of workpieces in the plating barrel ranging between 0.1 and 1.5, the loading fraction and length fraction being controlled so that a measured chatter percent is less than 6.25%
contacting at least a portion of the plurality of workpieces with an electrodeposition bath in contact with an interior volume of the plating barrel, wherein the electrodeposition bath comprises at least first and second metal ions, wherein the workpieces each independently have a longest dimension and the plating barrel has a length and a radius; 
rotating the plating barrel; and 
electrodepositing a plurality of identifiable layers in an alternating pattern of first and second layers onto at least the portion of the plurality of workpieces, the electrodepositing comprising repeatedly applying a first electric current for a first amount of time via at least two cathodes and applying a second electric current for a second amount of time via the at least two cathodes, the first layers comprising a first alloy of the first and second metals, the second layers comprising a second alloy of the first and second metals, the second alloy being different from the first alloy, the at least two 
wherein the loading fraction is defined as a ratio of a volume of the plurality of workpieces to a volume of the plating barrel, 
wherein the length fraction is defined as a ratio of a longest dimension of each of the plurality of workpieces to a radius of the plating barrel, 
wherein the measured chatter percent is defined by the following formula: chatter percent =  (([Symbol font/0xBD]applied current signal - mean of the measured current signal [Symbol font/0xBD])/applied current signal) [Symbol font/0xB4] 100, and 
wherein a weight percent of the first or second metal in a first layer on a first workpiece does not differ by more than six weight percent from the weight percent of the same electrodepositable material in a first layer on a second workpiece, and a weight percent of the first or second metal in a second layer on the first workpiece does not differ by more than six weight 4Application No. 15/698,513 Reply to Office Action Dated December 18, 2020 percent from the weight percent of the same electrodepositable material in a second layer on the second workpiece.

In claim 10 replace “the voltage” with --a voltage--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 23 define a loading fraction, length fraction and measured chatter percent that is utilized in the method steps to obtain a plurality of identifiable layers in an alternating pattern. The use of these parameters is not obvious or anticipated in relation to the closest prior art of record. The closest art is US 2004/0234683, US 2001/0037944, US 6,913,858 and US 2008/0102360.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759

/BRIAN W COHEN/Primary Examiner, Art Unit 1759